DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abdel-Fattah et al. (US 2017/0175509).
	In regard to claim 1, Abdel-Fattah et al. discloses a method to separate fluids of a multi-phase mixture, the method comprising: positioning a first acoustic device (29, fig 2) and a second acoustic device (multiple 29 as in fig 2) around a conveyance that provides a fluid flow path for a fluid mixture of a first fluid in a first phase (hydrocarbons, as in paragraph 51) and a second fluid in a second phase (water, as in paragraph 51) to flow within the conveyance (15); determining a flow rate and a fluid condition of the fluid mixture (paragraph 45); generating a standing acoustic wave through the conveyance based on the flow rate and the fluid condition of the fluid mixture (paragraphs 45-50, note paragraph 50 where waves are modified based on changing operational conditions); and forming one or more pressure nodes (35) and one or more pressure anti-nodes (37) within the conveyance to separate the first fluid from the second fluid (paragraphs 51-57).  
In regard to claim 2, Abdel-Farrah et al. disclose wherein the fluid mixture comprises a plurality of droplets of the first fluid having volumes within a first threshold volume, and wherein generating the standing acoustic wave comprises combining a first plurality of droplets of the first fluid having volumes within a first threshold into a second plurality of droplets of the first fluid having volumes within a second threshold volume that is greater than the first threshold volume (paragraph 55, where oil droplets are coalesced into larger droplets, the thresholds are inherent in that the average size is increased and as shown in fig 3).  
In regard to claim 3, Abdel-Farrah et al. disclose positioning a third acoustic device and a fourth acoustic device around the conveyance and further uphole from the first acoustic device and the second acoustic device (as in fig 2, multiple 29’s positioned vertically); and generating a second standing acoustic wave through the conveyance to combine the second plurality of droplets into a third plurality of droplets having volumes within a third threshold volume that is greater than the second threshold volume (paragraph 45, where transducers 29 are “aligned and operable to generate standing acoustic waves with a number of loops that decrease in a direction of flow” would combine droplets into larger sizes, as shown in fig 3).  
In regard to claim 4, Abdel-Farrah et al. disclose wherein generating the standing acoustic wave comprises configuring the standing acoustic wave to have a first number of pressure nodes within the conveyance (as in fig 3), and wherein generating the second standing acoustic wave comprises configuring the second standing acoustic wave to have a second number of pressure nodes that is less than the first number of pressure nodes (as shown in fig 3, paragraph 45).  
In regard to claim 5, Abdel-Farrah et al. disclose wherein the second standing acoustic wave has a longer wavelength than a wavelength of the standing acoustic wave (fig 3).  
In regard to claim 6, Abdel-Farrah et al. wherein the second fluid is a carrier fluid (water, paragraph 42, 51), wherein the first fluid is less dense than the second fluid (oil is less dense than water), and wherein one or more droplets of the first fluid are dispersed by the standing acoustic wave towards the one or more pressure nodes (paragraph 53, as in fig 3).  
In regard to claim 7, Abdel-Farrah et al. disclose wherein the second fluid is a carrier fluid (paragraph 51, hydrocarbon fluids may be considered carrier fluid), wherein the first fluid is more dense than the second fluid (water is more dense than hydrocarbon fluid), and wherein one or more droplets of the first fluid are dispersed by the standing acoustic wave towards the one or more pressure anti-nodes (paragraph 53-54, solid fines with water droplets would move toward anti-nodes as in fig 3).  
In regard to claim 8, Abdel-Fattah et al. disclose positioning an acoustic amplifier (paragraph 50) around the conveyance (i.e. in the vicinity) to amplify the standing acoustic wave through the conveyance.  
In regard to claim 9, Abdel-Fattah et al. disclose modifying an amplitude of the standing acoustic wave based on the flow rate of the fluid mixture (paragraph 47).  
In regard to claim 10, Abdel-Fattah et al. disclose modifying an amplitude of the standing acoustic wave based on the flow rate of the fluid mixture (paragraph 47) and a ratio of the first fluid to the second fluid (paragraph 47, based on “composition”).  
In regard to claim 11, Abdel-Farrah et al. disclose forming a heterogeneous mixture of the first fluid and the second fluid (as in fig 3 with differing concentrations of oil and water as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Fattah et al. in view of Cadalen et al. (US 2016/0290841).
In regard to claim 12, Abdel-Fattah et al. disclose a downhole system to separate fluids of a multi-phase mixture, comprising: a conveyance (15) configured for a flow a mixture of droplets of a first fluid having volumes within a first threshold volume, and a second fluid in a second phase that flows through an inner diameter of the conveyance (as in fig 3, paragraphs 45-55); and a first acoustic device (29, fig 3) and a second acoustic device (multiple 29 as in fig 3) positioned around the conveyance and configured to generate a standing acoustic wave through the conveyance to combine a first plurality of the droplets of the first fluid into a second plurality of the droplets having volumes within a second threshold volume that is greater than the first threshold volume (paragraph 55).  Abdel-Fattah et al. do not disclose a sensor disposed around the conveyance and configured to measure a flow rate, although Abdel-Fattah et al. do disclose that such flow rates are desired to be known (paragraphs 45, 47, 50, etc). 
Cadalen et al. disclose a downhole system wherein a sensor is disposed around a conveyance and configured to measure flow rate of a multi-phase mixture (paragraphs 1-2).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a sensor, as taught by Cadalen et al., with the system of Abdel-Fattah et al. in order to provide means for the measurements as desired by Abdel-Fattah et al. (flow rate as in paragraphs 45, 47, 50).  
In regard to claim 13, Abdel-Fattah et al. disclose a third acoustic device (fig 3, multiple 29) and a fourth acoustic device (fig 3, at least 4 devices 29 are shown) positioned around the conveyance uphole from the first acoustic device and the second acoustic device, and configured to generate a second standing acoustic wave through the conveyance to combine the second plurality of droplets into a third plurality of droplets having volumes within a third threshold volume that is greater than the second threshold volume (paragraph 45, where transducers 29 are “aligned and operable to generate standing acoustic waves with a number of loops that decrease in a direction of flow” would combine droplets into larger sizes, as shown in fig 3).
In regard to claim 14, Abdel-Fattah et al. disclose wherein the standing acoustic wave has a first number of nodes and a second number of antinodes (as shown in 31a, fig 3), and wherein the second standing acoustic wave has a third number of nodes that is less than the first number of nodes and a fourth number of antinodes that is less than the second number of antinodes (31 as shown in fig 3).  
In regard to claim 15, Abdel-Fattah et al. disclose wherein the second standing acoustic wave has a longer wavelength than a wavelength of the standing acoustic wave (as shown in fig 3, wavelengths increase vertically upward between standing waves). 
In regard to claim 16, Abdel-Fattah et al. disclose a fifth acoustic device and a sixth acoustic device (as shown in fig 3, at least 8 appear to be shown to generate 4 distinct standing waves as shown) positioned around the conveyance uphole from the third acoustic device and the fourth acoustic device, and configured to generate a third standing acoustic wave through the conveyance to combine the third plurality of droplets into a fourth plurality of droplets having volumes within a fourth threshold volume that is greater than the third threshold volume (as in fig 3).  
In regard to claim 17, Abdel-Fattah et al. disclose wherein the second standing acoustic wave has a first number of nodes and a second number of antinodes (31, as in fig 3), and wherein the third standing acoustic wave has a third number of nodes that is less than the first number of nodes and a fourth number of antinodes that is less than the second number of antinodes (as shown wave 37, fig 3).  
In regard to claim 18, Abdel-Fattah et al. disclose an acoustic amplifier (paragraph 50) that is positioned around the conveyance (i.e. in the vicinity) and configured to amplify the standing acoustic wave through the conveyance.  
In regard to claim 19, Abdel-Fattah et al. disclose wherein the acoustic amplifier is configured to modify an amplification of the standing acoustic wave within a range of amplifications based on the flow rate of the mixture (paragraph 47, based on composition where there is an inherent range of amplitudes an operator would use as in paragraph 50).
In regard to claim 20, Cadalen et al. disclose wherein the sensor is mounted in the inner diameter of the conveyance (fig 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is noted that an obviousness double patenting rejection would ordinarily not apply to previously restricted subject matter in a divisional application.  However, claim 1 of USP 11,162,348 as applied below, was amended to remove the distinction that the nodes are to “separate droplets of the first fluid into smaller droplets” and now only claims that the nodes are to “separate droplets of the first.”, which is broader recitation and now encompasses the instantly claimed “to separate the first fluid from the second fluid”.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,162,348. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, instant claim 1 is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 is generic to all that is recited in claim 1 of U.S. Patent No. 11,162,348.  In other words, claim 1 of U.S. Patent No. 11,162,348 fully encompasses the subject matter of claim 1 and therefore anticipates claim 1.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of instant claim 1. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant claim 1 is anticipated (fully encompassed) by claim 1 of the patent, instant claim 1 is not patentably distinct from claim 1 of the patent, regardless of any additional subject matter present in claim 1 of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faulkner et al. (US 4,339,247) and Huang et al. (US H1568) also disclose methods of multiphase fluid separation including generating standing acoustic waves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
12/14/2022